238 N.W.2d 889 (1976)
Frank BECKER, Relator,
v.
Francis C. SCHELLINGER, et al., Respondents.
No. 45733.
Supreme Court of Minnesota.
February 20, 1976.
P. Nadine James, St. Paul, for relator.
Robert J. Munson, Minneapolis, for respondents.
Considered and decided by the court without oral argument.
PER CURIAM.
This employee seeks review of a decision of the Workers' Compensation Board denying his claim for temporary partial disability benefits. The legal issue raised on appeal was recently decided in LeMieux v. Mortenson, Minn., 234 N.W.2d 897 (1975). Although this appeal presents some factual differences from LeMieux, they are differences without legal significance.
The dissenting commissioner expressed concern for the ability of the employee to continue in his present employment subject to his disability. Should the employee become unable to do so, appropriate relief would be available under Minn.St. 176.461.
Affirmed.